—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Milano, J.), entered May 23, 2000, which, upon a jury verdict on the issue of liability, is in favor of the defendants and against her.
Ordered that the judgment is affirmed, with costs.
A court has the power to “set aside a jury verdict and grant a new trial when the jury’s determination is palpably incorrect and a substantial injustice would be done if the verdict were sustained” (Kaminski v Modern Italian Bakery, 270 AD2d 232 [internal quotation marks omitted]; see, Nordhauser v New York City Health & Hosps. Corp., 176 AD2d 787, 789). The verdict was not against the weight of the evidence, as the jury properly assessed the witnesses, the accuracy of their testimony, and the discrepancies therein (see, Teneriello v Travelers Cos., 264 AD2d 772).
Furthermore, the evidence adduced at trial was insufficient to establish a prima facie violation of Vehicle and Traffic Law *342§ 1144. Therefore, the Supreme Court properly did not charge the jury concerning General Municipal Law § 205-e (cf, Cotter v Spear, 139 AD2d 555). Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.